Citation Nr: 0218675	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  00-11 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

(The issues of entitlement to an increased rating for 
cervical spine arthritis and entitlement to an increased 
rating for peptic ulcer disease require further 
development and will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968, and from March 1968 to February 1973.

This matter comes to the Board of Veterans' Appeals 
(Board) from a March 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

In September 2000, the veteran participated in a hearing 
conducted by a hearing officer at the RO.  In July 2002, 
the veteran testified before the undersigned member of the 
Board at the RO.

The Board is undertaking additional development on the 
issues of an increased rating for cervical spine arthritis 
and an increased rating for peptic ulcer disease pursuant 
to 38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, 
the Board will provide notice of the development as 
required by 38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing these 
issues.  The matter of a total rating based on individual 
unemployability will be deferred pending the outcome of 
the remaining issues on appeal.


FINDINGS OF FACT

1.  All notification and development action needed to 
fairly adjudicate the claim on appeal has, to the extent 
possible, been accomplished.

2.  The veteran has a clear diagnosis of PTSD, medically 
linked to events in service.

3.  The occurrence of at least one alleged stressor is 
supported by credible evidence.

4.  The veteran has PTSD as a result of traumatic events 
that occurred during his active period of his service.


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 
3.304, 3.326(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), was 
signed into law.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and implementing regulations 
essentially provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes 
new notification provisions. 

In regard to fulfilling VA's duty to assist the veteran 
under the VCAA, the Board notes that further development 
is not necessary in view of the favorable decision that 
follows.  In other words, the veteran will not be 
prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a full grant of the 
benefits being sought.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). 



Factual Background

The service medical records are negative for reports or 
findings of psychiatric conditions.  On psychiatric 
screening in April 1970, the veteran was found qualified 
for submarine duty.  

The veteran's DD Form 214N reflects the award of the 
National Defense Service Medal, Republic of Vietnam Unit 
Citation of Gallantry Cross, Vietnam Service Medal, and 
Vietnam Campaign Medal.  The service records show that the 
USS Shadwell (LSDD 17) was granted the Battle Efficiency 
Award as the most outstanding ship in Amphibious Squadron 
Six for the fiscal year 1967.  It was noted that such an 
award is indicative of the highest degree of overall 
teamwork and outstanding leadership.  The service records 
show that the veteran was transferred to the USS Catamount 
(LSD 17) in September 1968.  The records for the veteran's 
service aboard the USS Catamount show that in December 
1968, the veteran was authorized to wear the one bronze 
star with his Vietnam Service Ribbon for an unnamed 
campaign of January 1968.  

Private treatment records, dating back to 1993, reflect 
treatment for panic disorder.  In a 1996 report, Philip G. 
Steude, M.D., noted a diagnosis of panic disorder and 
opined that the veteran was without any PTSD 
symptomatology from Vietnam.  

Lexington Medical Center records show that the veteran 
reported to the emergency department in August 1998 after 
cutting his left wrist.  The reported clinical impression 
included suicidal ideations, depression and panic attacks.  

In August 1998, Timothy Malone, M.D., completed a 
psychiatric evaluation of the veteran.  Dr. Malone 
reported diagnoses of major depressive disorder, PTSD, and 
history of panic disorder.  It was noted that the veteran 
presented after a suicide gesture.  The veteran's problem 
with nightmares and flashbacks related to Vietnam was 
noted.  Subsequently dated reports from this physician 
reflect a diagnosis of PTSD.  

In October 1998, VA received the veteran's claim alleging 
entitlement to service connection for PTSD.  The veteran 
noted a history of panic attacks, as well as nightmares 
related to service in Vietnam and the Six-Day War.  The 
veteran referred to his participation in Operation Bold 
Mariner, and provided information concerning physical and 
verbal abuse aboard the USS Shadwell.  

The veteran completed a PTSD stressor questionnaire, which 
VA received in October 1998.  The veteran reported that 
while serving aboard the USS Catamount, he participated in 
Operation Bold Mariner in 1968.  They were the primary 
control ship during an amphibious assault, and there were 
many casualties.  He indicated that at the time, the ship 
was located south of Da Nang, but he was not certain.  

In a July 1999 VA report, a psychologist reported 
diagnosis of severe PTSD and pointed out possible danger 
to himself, co-workers, supervisors, and the public.  The 
same opinion was provided by a private physician in an 
August 1999 letter.  Private records show an emergency 
room visit in August 1999 when the veteran cut his wrist 
during a flashback.  A diagnosis of PTSD was noted. 

In a statement received in September 1999, the veteran 
reported that while aboard the USS Shadwell in Naples, 
Italy, the Six-Day War broke out and that they were close 
to the USS Liberty when she was hit.  He also noted the 
shelling that the USS Catamount and USS New Jersey 
participated in, as well as dropping of napalm.  He 
watched a number of soldiers slaughtered on the beach.  
The veteran also reported that while he was being treated 
for an injury to the arm, he heard small arms fire and a 
corporal told him that a sniper had a bead drawn on him.  

A VA examination was conducted in January 2000.  The 
veteran reported his participation in Operation Bold 
Mariner.  He also noted that while he was treated for a 
fractured arm, he heard shelling and remembered seeing the 
injured and people in body bags.  The veteran reported 
having nightmares about these events and survivor guilt.  
He also reported problems with insomnia and flashbacks.  
His wife related incidents where the veteran cut his wrist 
in August 1998 and August 1999 and was hollering for a 
medivac.  He indicated experiencing daily intrusive 
thoughts of combat and that helicopters trigger intrusive 
thoughts.  The examiner diagnosed PTSD and pointed out 
that the veteran reported significant symptoms of PTSD 
including exposure to combat, insomnia, nightmares, 
flashbacks, intrusive thoughts of combat, avoidance, 
exaggerated startle, hypervigilence, depression, 
irritability, and difficulties with memory.   

In September 2000, the veteran testified before a hearing 
officer at the RO.  At that time, the hearing officer 
accepted evidence from the veteran, including excerpts 
from research on the Internet and the veteran's 
performance report of May 1969.  The veteran testified 
that while aboard the USS Catamount, he served as an 
engineer and his main duty was in maintenance in the 
starboard engine room.  He was also a duty petty officer 
for M division.  His watch assignments were in starboard 
engine room, but his general quarters assignment was in 
damage control party topside which took care of 
engineering and the after part of the ship.  The veteran 
explained that the USS Catamount was a landing ship dock, 
and that the ship's main purpose was to carry and land 
troops in a combat situation, and take control of 
different beachhead areas.  Therefore, they were close.  
The ship did not come under enemy fire, and they were told 
to pull away from the Marines who were being attacked on 
the beach.  He testified that the event took place in 
1969.  He had made friends with the Marines on the ship 
and that some of them were killed and injured.  The 
veteran referred to a commendation noted in a performance 
evaluation for the period from October 1968 to May 1969, 
related to his participation in Operation Bold Mariner 
while serving on the USS Catamount (LSD 17).  

The Internet article, from an India Company homepage, 
included the names of those killed in action from the 3rd 
Battalion 26th Marines for the period from January to March 
1969.  The unit's participation in Operation Bold Mariner 
from January to February 1969 is noted.  Service records 
of a recommendation for promotion reflect the report of 
the veteran's participation in Operation Bold Mariner.  
The veteran also included another Internet article from a 
naval history site regarding the SEALORDS Campaign, 
including information concerning Operation Bold Mariner.  
It was reported that Bold Mariner was the largest 
amphibious operation of the Vietnam War, and that between 
January and February 1969, the combined force sealed off 
the Batangan Peninsula by air, land and sea and 
methodically screened over 12, 000 Vietnamese.  Details 
regarding Viet Cong casualties were noted in the article, 
as well as the report of unproductive operations conducted 
in February and March.

Private medical records show that in November 2000, August 
2001 and September 2001, the veteran was treated for the 
exacerbation of his PTSD, including flashbacks.  VA 
records reflect the veteran's hospitalization in September 
2001 for PTSD.

In July 2002, the veteran testified before the undersigned 
member of the Board at the RO.  The veteran reported that 
he served aboard two different ships.  He was initially 
assigned to the USS Canada, which was an amphibious 
landing ship.  The veteran testified that the stressful 
event occurred around February 1967.  The veteran reported 
that he witnessed Marines being killed.  He sought 
treatment and attempted suicide several times.  He also 
noted that he started drinking.  The veteran's wife 
described the types of behavior the veteran displays when 
he experiences flashbacks.  The veteran testified that 
when they were landing Marines, the Marines were under 
fire.  The ship was close to the beach, and he saw Marines 
being killed.  

Analysis

Service connection can be awarded for a disease or 
disability incurred or aggravated, or presumed to have 
been incurred in the line of duty while serving in the 
active military, naval, or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  If there is no showing of a 
resulting chronic condition during service, then a showing 
of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Department regulations require three elements to establish 
service connection for PTSD: medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) 
(conforming with the American Psychiatric Association's 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-
IV)), and supported by findings on the examination 
report); credible supporting evidence that the claimed 
inservice stressor occurred; and a link, established by 
medical evidence, between the current symptoms and the 
inservice stressor.  38 C.F.R. § 3.304(f).  If a claimed 
inservice stressor is related to combat, service 
department evidence showing combat service or a combat 
citation are conclusive evidence of a stressor, in the 
absence of evidence to the contrary.  Id.

In this case, a majority of the medical records and 
examination reports of record reflect a diagnosis of PTSD, 
as well as opinions linking the condition to the veteran's 
service in Vietnam.  Given the clear evidence that PTSD 
has been diagnosed, the Board finds that the first 
requirement for such a claim has been met.

A review of the treatment records, the veteran's stressor 
statements and hearing testimony of September 2000 and 
July 2002, reflect the veteran's account of his 
experiences in Vietnam, in particular, witnessing Marines 
being killed during a landing on the beach.  The veteran 
has stated that he participated in Operation Bold Mariner.  

The awards and decorations that the veteran received do 
not indicate combat service.  However, the service records 
show that the veteran was aboard the USS Catamount in 1969 
and participated in Operation Bold Mariner.  The records 
also indicate the veteran's participation in an unnamed 
campaign of January 1968, given the commentary in the USS 
Catamount records of December 1968 regarding the 
authorization to wear one bronze star with his Vietnam 
Service Ribbon.  The records also show that in 1967, he 
served aboard the USS Shadwell, which received the Battle 
Efficiency Award as the most outstanding ship in 
Amphibious Squadron Six for the fiscal year 1967. 

It is clear from the information provided that the veteran 
served aboard a ship that was involved in amphibious 
landings, which would have resulted in the events that the 
veteran claimed to have witnessed.  The historical 
information provided by the Internet article regarding the 
landings, in particular Bold Mariner, is consistent with 
the veteran's account of the events that he witnessed.  
Overall the service records and historical articles 
generally corroborate the veteran's stressors with regard 
to the circumstances of the amphibious landings.  
Therefore, there is credible supporting evidence that a 
claimed inservice stressor occurred.

As noted, PTSD has been diagnosed.  A review of the 
treatment records and examination reports compels the 
conclusion that the veteran's PTSD is related to his 
events that occurred while he was in Vietnam.  For 
instance, in the August 1998 report, Dr. Malone noted a 
problem with nightmares and flashbacks related to Vietnam, 
and on the VA examination in January 2000, the examiner 
indicated that the veteran reported significant symptoms 
of PTSD including exposure to combat.  Therefore, a link 
established by medical evidence, between the current 
symptoms and the inservice stressor has been provided.

The evidence of record reflects that all three 
requirements to establish a claim of entitlement to 
service connection for PTSD have been met.  The appeal is 
granted.


ORDER

Entitlement to service connection for PTSD is granted 
subject to regulations applicable to the payment of 
monetary benefits.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

